Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendant contended that he was denied due process of law under the Fourteenth Amendment to the United States Constitution, and, also, that he was denied assistance of counsel under the 'Sixth Amendment to the United States Constitution. The Court of Appeals held that there was no denial of any constitutional right of defendant. [See 19 N Y 2d 889.]